DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 4-16-2020. As directed, claims 1-20 are pending in the current application.

Drawings
The drawings are objected to because in Figure 2A, there is a reference numeral in the middle of the drawing that cannot be read, and thus it is unclear what element it is meant to be delineating.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: #136 in Figure 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
-A “striking element” as recited in claims 1, 4, and 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnet (US 2011/0275965).
Regarding claim 1, Donnet discloses a treatment device (“hand-held device” per paragraph 50, lines 1-2, see Fig. 1) comprising:
a housing (4) (paragraph 50, lines 1-3; Fig. 1) having a longitudinal axis extending between a proximal end and a distal end (see annotated Fig. 1 below for the proximal end, distal end, and the longitudinal axis; see also paragraph 50, lines 1-10 for an explanation of the actuation of the hand-held device);
a striking element (10) disposed within the housing (4) and moveable along the longitudinal axis (see annotated Fig. 1 below for the longitudinal axis of the device; paragraph 51, lines 1-12 explain the function of the striking element 10 and its movement along the longitudinal axis of the device);
a tip (2, 24) disposed adjacent the distal end (see annotated Fig. 1 for the distal end; paragraph 52, lines 1-8 explain the driven contact of the transfer element 2 and the curved contact surface 24 that make up the tip of the device); and
a nose cone (5) disposed about at least a portion of the tip (2, 24), the tip (2, 24) being moveable within the nose cone (5) along the longitudinal axis (see annotated Fig. 1 for the longitudinal axis of the device; paragraph 53, lines 1-15 describe the head part 5, i.e. the nose cone, that sleeves at least a portion of the tip member 2,24, and further describes the movement of the tip within nose cone 5 to act on biological tissue).

    PNG
    media_image1.png
    521
    838
    media_image1.png
    Greyscale

Regarding claim 5, Donnet discloses the treatment device of claim 1, as discussed above.
Donnet further discloses a return spring (30) at least partially disposed about the tip (2, 24) (paragraph 53, lines 7-12; Fig. 1).
Regarding claim 6, Donnet discloses the treatment device of claim 1, as discussed above.
Donnet further discloses a return spring (30) at least partially disposed within the nose cone (5) (paragraph 53, lines 7-12; Fig. 1).
Regarding claim 8, Donnet discloses the treatment device of claim 1, as discussed above.
Donnet further discloses an annular ring (3) integrally formed with the tip (2, 24) (paragraph 53, lines 7-12; Fig. 1).
Regarding claim 9, Donnet discloses the treatment device of claim 8, as discussed above.
Donnet further discloses a return spring (30) seated about the tip (2, 24) and abutting the annular ring (3) (paragraph 53, lines 7-12; Fig. 1).
Regarding claim 10, Donnet discloses the treatment device of claim 9, as discussed above.
Donnet further discloses a variable air gap (29) disposed between the tip (2, 24) and the striking element (10), the variable air gap (29) having a length along the longitudinal axis that at least partially depends on whether the return spring (30) is compressed (see annotated Fig. 1 above for the longitudinal axis of the device; paragraph 85, lines 8-23 describe the movement of the striking element 10 in the variable air gap 29 to affect compression of rear end face 26 of tip portion 2; paragraph 53, lines 7-12 explain the action of return spring 30 as the device is actuated; Fig. 1).
Claims 1-3, 5-8, 11-12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2009/0270915).
Regarding claim 1, Tsai discloses a treatment device (100) (paragraph 33, lines 1-2; Fig. 8) comprising:
a housing (110) (paragraph 34, lines 15-18; Fig. 8) having a longitudinal axis extending between a proximal end and a distal end (see annotated Fig. 8 below for the proximal end, distal end, and the longitudinal axis; see also paragraph 39, lines 1-14 for an explanation of the actuation of the instrument 100);
a striking element (138) disposed within the housing (110) and moveable along the longitudinal axis (see annotated Fig. 8 below for the longitudinal axis of the device; paragraph 
a tip (162, 154, 166) disposed adjacent the distal end (see annotated Fig. 8 for the distal end; paragraph 43, lines 1-15 explain the mechanism of movement at the device tip made up of force transfer pin 162, plunger mechanism 154, and tip 166; Fig. 8); and
a nose cone (158) disposed about at least a portion of the tip (162, 154, 166), the tip (162, 154, 166) being moveable within the nose cone (158) along the longitudinal axis (see annotated Fig. 8 for the longitudinal axis of the device; paragraph 43, lines 1-15 explains the transmission of force along the longitudinal axis of the device to the device tip to interact with a patient; Fig. 8 shows the nose cone 158 sleeving at least a portion of the tip at 162).

    PNG
    media_image2.png
    467
    664
    media_image2.png
    Greyscale

Regarding claim 2, Tsai discloses the treatment device of claim 1, as discussed above.

a driveshaft (138) operatively coupled to the motor (114) (paragraph 38, lines 1-15; Fig. 13);
a compression spring (146) at least partially disposed about the driveshaft (138) (paragraph 40, lines 1-8; see Fig. 9 wherein a spring sleeves the thrusting mechanism 138 beneath motor 114);
a helical cam (144) disposed adjacent the compression spring (146), the helical cam (144) having a first flat end and a second end having at least one discontinuity (142) (paragraph 39, lines 7-14 and paragraph 40, lines 1-4; Fig. 13).

    PNG
    media_image3.png
    467
    722
    media_image3.png
    Greyscale

Regarding claim 3, Tsai discloses the treatment device of claim 1, as discussed above.

Regarding claim 5, Tsai discloses the treatment device of claim 1, as discussed above.
Tsai further discloses a return spring (160) at least partially disposed about the tip (162, 154, 166) (paragraph 43, lines 1-8; Fig. 8).
Regarding claim 6, Tsai discloses the treatment device of claim 1, as discussed above.
Tsai further discloses a return spring (160) at least partially disposed within the nose cone (158) (paragraph 43, lines 1-8; Fig. 8).
Regarding claim 7, Tsai discloses the treatment device of claim 1, as discussed above.
Tsai further discloses an annular ring (164) coupled to the tip (162, 154, 166) (paragraph 43, lines 1-3; paragraph 45, lines 4-10; Figs. 8 and 15).
Regarding claim 8, Tsai discloses the treatment device of claim 1, as discussed above.
Tsai further discloses that the tip (162, 154, 166) has an annular ring integrally formed therewith (see annotated Fig. 8 below).

    PNG
    media_image4.png
    393
    752
    media_image4.png
    Greyscale

Regarding claim 11, Tsai discloses a treatment device (100) (paragraph 33, lines 1-2; Fig. 8) comprising:
a housing (110) (paragraph 34, lines 15-18; Fig. 8) having a longitudinal axis extending between a proximal end and a distal end (see annotated Fig. 8 below for the longitudinal axis of the device; paragraph 39, lines 1-14 explain the function of the thrusting element 138, i.e. the second element below, and its movement along the longitudinal axis of the device; see also Fig. 13);
a first element (162, 154, 166) disposed at the distal end of the housing (110) (see annotated Fig. 8 for the distal end; paragraph 43, lines 1-15 explain the mechanism of movement at the device tip made up of force transfer pin 162, plunger mechanism 154, and tip 166; Fig. 8);
a motor (114) disposed within the housing (110) (paragraph 34, lines 1-14; Fig. 8);
a second element (138) operatively coupled to and driven by the motor (114) (paragraph 38, lines 1-15; Fig. 13); and
an intermediate element (152) disposed between the first element (162, 154, 166) and the second element (138), the intermediate element (152) being configured to move between the first element (162, 154, 166) and the second element (138), and to contact at least one of the first element (162, 154, 166) and the second element (138) (paragraph 39, lines 1-14; paragraph 45, lines 1-12; Fig. 8).

    PNG
    media_image2.png
    467
    664
    media_image2.png
    Greyscale

Regarding claim 12, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses wherein the first element (162, 154, 166) is a tip (paragraph 43, lines 1-15 explain the mechanism of movement at the device tip made up of force transfer pin 162, plunger mechanism 154, and tip 166; Fig. 8), the second element (138) is a longitudinally translating driveshaft (paragraph 38, lines 1-15; Fig. 13), and the intermediate element (152) is a slug (paragraph 41, lines 6-10).
Regarding claim 14, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses a compression spring (146) at least partially disposed about the second element (138) (paragraph 40, lines 1-8; see Fig. 9 wherein a spring sleeves the thrusting mechanism 138 beneath motor 114); and 


    PNG
    media_image3.png
    467
    722
    media_image3.png
    Greyscale

Regarding claim 15, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses a return spring (160) at least partially disposed about the intermediate element (162, 154, 166) (paragraph 43, lines 1-8; Fig. 8).
Regarding claim 17, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses a nose cone (150, 158) disposed about at least a portion of the first element (162, 154, 166) and at least a portion of the intermediate element (152) (Fig. 8 shows the nose cone 150, 158 sleeving at least a portion of the first element at 162 and sleeving the intermediate element at 152).
Regarding claim 18, Tsai discloses the treatment device of claim 11, as discussed above.


    PNG
    media_image4.png
    393
    752
    media_image4.png
    Greyscale

Regarding claim 19, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses that the first element (162, 154, 166) is a tip (paragraph 43, lines 1-15 explain the mechanism of movement at the device tip made up of force transfer pin 162, plunger mechanism 154, and tip 166; Fig. 8) that has an annular ring (164) coupled to thereto (paragraph 43, lines 1-3; paragraph 45, lines 4-10; Figs. 8 and 15).
Regarding claim 20, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses linear bushings (136, 150) in contact with the second element (138) (paragraph 38, lines 6-8; paragraph 41, lines 1-6; Fig. 10).
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2009/0270915).
Examiner notes that this rejection applies an alternate interpretation of Tsai than outlined above with respect to claim 1 at item 15.
Regarding claim 1, Tsai discloses a treatment device (100) (paragraph 33, lines 1-2; Fig. 8) comprising:
a housing (110) (paragraph 34, lines 15-18; Fig. 8) having a longitudinal axis extending between a proximal end and a distal end (see annotated Fig. 8 below for the proximal end, distal end, and the longitudinal axis; see also paragraph 39, lines 1-14 for an explanation of the actuation of the instrument 100);
a striking element (152) disposed within the housing (110) and moveable along the longitudinal axis (see annotated Fig. 8 below for the longitudinal axis of the device; paragraph 45, lines 1-6 explain the function of the striking element 152 and its movement along the longitudinal axis of the device);
a tip (162, 154, 166) disposed adjacent the distal end (see annotated Fig. 8 for the distal end; paragraph 43, lines 1-15 explain the mechanism of movement at the device tip made up of force transfer pin 162, plunger mechanism 154, and tip 166; Fig. 8); and
a nose cone (158) disposed about at least a portion of the tip (162, 154, 166), the tip (162, 154, 166) being moveable within the nose cone (158) along the longitudinal axis (see annotated Fig. 8 for the longitudinal axis of the device; paragraph 43, lines 1-15 explains the transmission of force along the longitudinal axis of the device to the device tip to interact with a patient; Fig. 8 shows the nose cone 158 sleeving at least a portion of the tip at 162).

    PNG
    media_image2.png
    467
    664
    media_image2.png
    Greyscale

Regarding claim 2, Tsai discloses the treatment device of claim 1, as discussed above.
Tsai further discloses a motor (114) disposed within the housing (110) (paragraph 34, lines 1-14; Fig. 8);
a driveshaft (138) operatively coupled to the motor (114) (paragraph 38, lines 1-15; Fig. 13);
a compression spring (146) at least partially disposed about the driveshaft (138) (paragraph 40, lines 1-8; see Fig. 9 wherein a spring sleeves the thrusting mechanism 138 beneath motor 114);
a helical cam (144) disposed adjacent the compression spring (146), the helical cam (144) having a first flat end and a second end having at least one discontinuity (142) (paragraph 39, lines 7-14 and paragraph 40, lines 1-4; Fig. 13).

    PNG
    media_image3.png
    467
    722
    media_image3.png
    Greyscale

Regarding claim 4, Tsai discloses the treatment device of claim 1, as discussed above.
Tsai further discloses wherein the driveshaft (138) actuates the striking element (152) (paragraph 41, lines 3-10; Fig. 8).
Regarding claim 5, Tsai discloses the treatment device of claim 1, as discussed above.
Tsai further discloses a return spring (160) at least partially disposed about the tip (162, 154, 166) (paragraph 43, lines 1-8; Fig. 8).
Regarding claim 6, Tsai discloses the treatment device of claim 1, as discussed above.
Tsai further discloses a return spring (160) at least partially disposed within the nose cone (158) (paragraph 43, lines 1-8; Fig. 8).
Regarding claim 7, Tsai discloses the treatment device of claim 1, as discussed above.
Tsai further discloses an annular ring (164) coupled to the tip (162, 154, 166) (paragraph 43, lines 1-3; paragraph 45, lines 4-10; Figs. 8 and 15).
Claims 11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2009/0270915).
Examiner notes that this rejection applies an alternate interpretation of Tsai than outlined above with respect to claim 11 at item 23.
Regarding claim 11, Tsai discloses a treatment device (100) (paragraph 33, lines 1-2; Fig. 8) comprising:
a housing (110) (paragraph 34, lines 15-18; Fig. 8) having a longitudinal axis extending between a proximal end and a distal end (see annotated Fig. 8 below for the longitudinal axis of the device; paragraph 39, lines 1-14 explain the function of the thrusting element 138, i.e. the second element below, and its movement along the longitudinal axis of the device; see also Fig. 13);
a first element (154, 166) disposed at the distal end of the housing (110) (see annotated Fig. 8 for the distal end; paragraph 43, lines 1-15 explain the mechanism of movement at the device tip 166 by attached plunger mechanism 154; Fig. 8);
a motor (114) disposed within the housing (110) (paragraph 34, lines 1-14; Fig. 8);
a second element (138) operatively coupled to and driven by the motor (114) (paragraph 38, lines 1-15; Fig. 13); and
an intermediate element (162) disposed between the first element (154, 166) and the second element (138), the intermediate element (162) being configured to move between the first element (154, 166) and the second element (138), and to contact at least one of the first element (154, 166) and the second element (138) (paragraph 39, lines 1-14; paragraph 45, lines 1-12; Fig. 8).

    PNG
    media_image2.png
    467
    664
    media_image2.png
    Greyscale

Regarding claim 14, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses a compression spring (146) at least partially disposed about the second element (138) (paragraph 40, lines 1-8; see Fig. 9 wherein a spring sleeves the thrusting mechanism 138 beneath motor 114); and 
a helical cam (144) disposed adjacent the compression spring (146), the helical cam (144) having a first flat end and a second end having at least one discontinuity (142) (paragraph 39, lines 7-14 and paragraph 40, lines 1-4; Fig. 13).

    PNG
    media_image3.png
    467
    722
    media_image3.png
    Greyscale

Regarding claim 15, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses a return spring (160) at least partially disposed about the intermediate element (162) (paragraph 43, lines 1-8; Fig. 8).
Regarding claim 16, Tsai discloses the treatment device of claim 15, as discussed above.
Tsai further discloses wherein the intermediate element (162) includes a flared end, the return spring (160) being seated about the intermediate element (162) and abutting the flared end (see annotated Fig. 8 below). 

    PNG
    media_image5.png
    467
    599
    media_image5.png
    Greyscale

Regarding claim 17, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses a nose cone (150, 158) disposed about at least a portion of the first element (162, 154, 166) and at least a portion of the intermediate element (152) (Fig. 8 shows the nose cone 150, 158 sleeving at least a portion of the first element at 162 and sleeving the intermediate element at 152).
Regarding claim 20, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses linear bushings (136, 150) in contact with the second element (138) (paragraph 38, lines 6-8; paragraph 41, lines 1-6; Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2009/0270915) in view of Fuhr (US 2014/0031866) and Lue (US 2020/02685990, as applied to claim 11 at item 23 above.
Regarding claim 13, Tsai discloses the treatment device of claim 11, as discussed above.
Tsai further discloses wherein movement of the second element (138) results in contact with the intermediate element (152), and movement of the intermediate element (152) results in contact with the first element (162, 154, 166) (paragraph 41, lines 1-10).
Tsai fails to disclose that movement of the intermediate element results in an acoustic or shock wave of between 10 and 20 hertz.
	Fuhr teaches a battery operated chiropractic adjusting instrument (10) including a second element (86), an intermediate element (89), and a first element (50, 98) which enact axial 
	Therefore, given that the device disclosed by Tsai and the device taught by Fuhr are both chiropractic adjusting instruments (see titles of both Tsai and Fuhr), that each device relies on axially moving components to impact a body, and that Fuhr teaches that it is known to use shockwave therapy in chiropractic adjustment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the instrument disclosed by Tsai has the capabilities of delivering a shockwave to a patient, as taught by Fuhr.
	Modified Tsai fails to disclose that the shockwave is in the range of 10-20 Hertz.
	However, Lue teaches that a clinically acceptable range of shockwave frequency to deliver to a patient is between 1 and 10 Hz (see paragraph 59).
	The range of 1-10 Hertz disclosed by Lue overlaps the claimed range of 10-20 Hertz. In the case where the prior art discloses a range that overlaps the claimed range, a prima facie case of obviousness exists (MPEP 2144.05).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency range of modified Tsai to 1-10 Hertz, which Lue teaches is a clinically acceptable range for shockwave delivery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

-Novak (US 2020/0113777), Swart (US 2016/0089297), Swart (US 2016/0089296), commonly assigned to Storz Medical, are cited for their relevant pneumatically driven shockwave therapy devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785